DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, seepage 8, filed March 10, 2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of December 14, 2021 has been withdrawn. 
Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement Among devices , as set forth in the Office action mailed on March 30, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 30, 2021 is withdrawn.  Claims 8 and 20 , directed to device claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of the Claims
Claims 5 and 9-12 are canceled.  Claims 8 and 20 are rejoined.  Claims 1-4, 6-8, and 13-20 are present for examination.

Allowable Subject Matter
Claims 1-4, 6-8, and 13-20 are allowed.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Tagami (US 2016/0240547), Lee (US 2018/0358365), Cho (US 2018/0261616), Minami (US 2018/0061852), Morozumi (US 2020/0335513), Oike (US 2019/0371811), Kanamori (US 2020/0303410) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 2-4, and 6-8 depend), wherein the gate electrodes include a first string select gate electrode and a second string select gate electrode that are spaced apart in the first direction, wherein the first vertical structure, the second vertical structure, the third vertical structure, and the fourth vertical structure penetrate the first string select gate electrode.	Regarding Claim 13 (from which claims 14-20 depend), a plurality of third vertical structures that penetrate the first and second string select lines, the third vertical structures being spaced apart at a first distance from a line that passes through centers of the first and second vertical structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lee (US 2018/0358365) discloses (Fig. 1E) connection structures with specific shapes and distances between elements.	Cho (US 2018/0261616) discloses (Fig. 7) various vertical structures with bit lines but is commonly owned.  	Minami (US 2018/0061852) discloses (Fig. 4) pillar structures with specific column arrangement but bit lines 40 do not overlap.	Morozumi (US 2020/0335513) discloses (Fig. 6) dual bit lines overlapping each vertical channel but does not qualify as prior art.	Oike (US 2019/0371811) discloses (Fig. 6) bitline arrangement overlapping a periodic channel arrangement but would not qualify as prior art.	Kanamori (US 2020/0303410) discloses (Fig. 4) discloses vertical structure arrangements in a top view but does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                   


			/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819